           Case 3:20-cv-00151-JCH Document 27 Filed 04/23/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF CONNECTICUT

JULIE PERRY,                                 )
                                             )
                Plaintiff,                   )
                                             )
v.                                           )       Civil Action No.: 3:20-CV-00151-JCH
                                             )
MONRO, INC.,                                 )
                                             )
                                             )
                Defendant.                   )


                                CERTIFICATE OF SERVICE

         The undersigned certifies that on the 23rd day of April, 2020, Defendant Monro, Inc.’s

Initial Disclosures and a CD with documents Bates numbered M000001-M000435, were served

via US mail, postage prepaid to plaintiff’s counsel Bryan P. Fiengo, Esq., Suisman, Shapiro, Woll,

Brennan, Gray & Greenberg, P.C., 2 Union Plaza, Suite 200, P.O. Box 1591, New London, CT

06320.




                                                 1
         Case 3:20-cv-00151-JCH Document 27 Filed 04/23/20 Page 2 of 2




                                            /s/ Kimberly A. Jones
                                            Kimberly A. Jones, MO Bar No. 46688
                                            (pro hac vice)
                                            SEYFERTH BLUMENTHAL & HARRIS LLC
                                            4801 Main Street, Suite 310
                                            Kansas City, MO 64112
                                            Telephone: 816-756-0700
                                            Facsimile: 816-756-3700
                                            Email: kim@sbhlaw.com


                                            Kevin J. Greene, Esq.
                                            Halloran & Sage LLP
                                            One Goodwin Square, 225 Asylum Street
                                            Hartford, CT 06103-4303

                                            ATTORNEYS FOR DEFENDANT


                               CERTIFICATE OF SERVICE

      This is to certify that on this 23rd day of April, 2020 the above and foregoing was served

via the Court’s CM/ECF system to:

                     Bryan P. Fiengo, Esq.
                     Suisman, Shapiro, Woll, Brennan, Gray & Greenberg, P.C.
                     2 Union Plaza, Suite 200
                     P.O. Box 1591
                     New London, CT 06320
                     bfiengo@ssswbgg.com

                     ATTORNEY FOR PLAINTIFF


                                                   /s/ Kimberly A. Jones
                                                   Attorney for Defendant




                                               2
